COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-517-CR
 
BENJAMIN FRANKLIN FLOYD       
           
           
           
           
    APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
STATE
------------
FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Benjamin Franklin Floyd attempts to appeal from the trial
court's November 12, 2002 order denying DNA testing. His notice of appeal was
due in the trial court on December 12, 2002. See Tex. R.
App. P. 26.2(a). On December 30, 2002, appellant filed in this court a request
for extension of time to appeal from the denial of his motion for DNA testing.
Although this court originally granted the motion, it later withdrew its order
on March 11, 2003, upon learning that appellant had not filed a notice of appeal
in the trial court pursuant to rules 26.2(a) and 26.3. Tex. R. App. P. 26.2(a),
26.3. We informed appellant that we did not believe we had jurisdiction over the
appeal and provided him an opportunity to respond demonstrating this court's
jurisdiction.
We have reviewed appellant's response that was filed on March 21, 2003,
and have concluded that we lack jurisdiction over the appeal because no notice
of appeal has been filed in the trial court. See Tex. R.
App. P. 26.2(a)(1), 26.3(a). Thus, we dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 43.2(f).
 
          
           
           
           
           
           
PER CURIAM
 
PANEL F: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: April 17, 2003

1. See Tex. R. App. P. 47.4.